

AMENDMENT NO. 1 TO
SECOND FORBEARANCE AGREEMENT TO CREDIT AGREEMENT
 
This AMENDMENT NO. 1 TO SECOND FORBEARANCE AGREEMENT TO CREDIT AGREEMENT (this
“Agreement”) is entered into as of December 5, 2008, by and among Buffets, Inc.,
a Minnesota corporation, as a debtor and debtor-in-possession under Chapter 11
of the Bankruptcy Code (“Borrower”), Buffets Holdings, Inc., a Delaware
corporation, as a debtor and debtor-in-possession under Chapter 11 of the
Bankruptcy Code (“Holdings”), the Subsidiaries of Borrower and Holdings, as
Guarantors (together with Borrower and Holdings, the “Loan Parties”), the
financial institutions party hereto as Lenders (collectively, the
“Lenders”).  Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Forbearance Agreement (as
hereinafter defined).
 
RECITALS
 
A.           Borrower, Holdings, the other Loan Parties and the Lenders are
parties to that certain Second Forbearance Agreement to Credit Agreement, dated
as of December 1, 2008 (the “Forbearance Agreement”) pursuant to which the
Lenders agreed to forbear from exercising certain of their default-related
rights and remedies against Borrower and the other Loan Parties with respect to
the Specified Default under that certain Secured Super-Priority Debtor in
Possession Credit Agreement, dated as of January 22, 2008 (as has been or may
upon Lenders’ consent as provided therein be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
all as more particularly set forth in the Forbearance Agreement.
 
B.           The Specified Default occurred on November 21, 2008 and the Loan
Parties agree that such Specified Default has occurred and is continuing.
 
C.           The Loan Parties have requested an extension of the Forbearance
Period.
 
NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
SECTION 1. Amendments to Forbearance Agreement.
 
(a)           Effective as of the Forbearance Amendment Effective Date, clause
(ii) of Section 2(a) of the Forbearance Agreement is amended by deleting the
reference to “December 5, 2008” before the first proviso in said clause and
substituting therefor a reference to “December 8, 2008”.
 
(b) Effective as of the Forbearance Amendment Effective Date, clause (x) of
Section 2(a) of the Forbearance Agreement is amended by deleting the reference
to “December 5, 2008” and substituting therefore a reference to “December 8,
2008”.
 
(c) Effective as of the Forbearance Amendment Effective Date, clause (y) of
Section 2(a) of the Forbearance Agreement is amended by deleting the reference
to “December 8, 2008” and substituting therefore a reference to “December 9,
2008”.
 
1

--------------------------------------------------------------------------------


 
SECTION 2. Representations, Warranties And Covenants.  To induce the Lenders to
execute and deliver this Agreement, each of Borrower and the other Loan Parties
represents, warrants and covenants that each of the representations and
warranties contained in the Forbearance Agreement is true and correct on and as
of the date hereof as if made on the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date.
 
SECTION 3. Reference To And Effect Upon The Forbearance Agreement.
 
(a)           Except as expressly set forth herein, this Amendment shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Forbearance Agreement, all
of which are ratified and confirmed in all respects and shall continue in full
force and effect.
 
(b)           The execution, delivery and effectiveness of this Amendment shall
not directly or indirectly amend, modify or operate as a waiver of any provision
of the Forbearance Agreement nor any right, power or remedy of the Lenders
thereunder.
 
(c)           On and after the Forbearance Amendment Effective Date, each
reference in the Forbearance Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Forbearance
Agreement shall mean and be a reference to the Forbearance Agreement as amended
hereby, and this Amendment and the Forbearance Agreement shall be read together
and construed as a single instrument.
 
SECTION 4.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.  Any party hereto may execute
and deliver a counterpart of this Amendment by delivering by facsimile or other
electronic transmission a signature page of this Amendment signed by such party,
and any such facsimile or other electronic signature shall be treated in all
respects as having the same effect as an original signature.
 
SECTION 5.  Effectiveness.  This Amendment shall become effective at the time
(the “Forbearance Amendment Effective Date”) that all of the following
conditions precedent have been met (or waived) as determined by the Required
Lenders in their sole discretion:
 
(a)           Execution.  The Required Lenders shall have received duly executed
signature pages for this Amendment signed by the Required Lenders, Borrower and
the other Loan Parties.
 
(b)           No Default.  Except for the Specified Default, no event shall have
occurred and be continuing that would constitute a Default or a Forbearance
Default.
 
 [Signature pages follow.]

 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first written above.
 
BUFFETS, INC.,
BUFFETS HOLDINGS, INC.,
as Borrower
as Loan Party
         
By:
/s/ A. Keith Wall
 
By:
/s/ A. Keith Wall
         
Name:
A. Keith Wall
 
Name:
A. Keith Wall
         
Its:
EVP, Chief Financial Officer
 
Its:
EVP, Chief Financial Officer
         
HOMETOWN BUFFET, INC.,
OCB PURCHASING CO.,
as Loan Party
as Loan Party
         
By:
/s/ A. Keith Wall
 
By:
/s/ A. Keith Wall
         
Name:
A. Keith Wall
 
Name:
A. Keith Wall
         
Its:
EVP, Chief Financial Officer
 
Its:
EVP, Chief Financial Officer
         
OCB RESTAURANT COMPANY, LLC,
BUFFETS FRANCHISE HOLDINGS, LLC,
as Loan Party
as Loan Party
         
By:
/s/ A. Keith Wall
 
By:
/s/ A. Keith Wall
         
Name:
A. Keith Wall               .
 
Name:
A. Keith Wall               .
         
Its:
Chief Finance Manager
 
Its:
Chief Finance Manager
   
BUFFETS LEASING COMPANY, LLC,
RYAN’S RESTAURANT GROUP, INC.,
as Loan Party
as Loan Party
         
By:
/s/ A. Keith Wall
 
By:
/s/ A. Keith Wall
         
Name:
A. Keith Wall               .
 
Name:
A. Keith Wall
         
Its:
Chief Finance Manager
 
Its:
EVP, Chief Financial Officer
         
RYAN’S RESTAURANT LEASING
RYAN’S RESTAURANT MANAGEMENT
COMPANY, LLC, as Loan Party
 
GROUP, LLC, as Loan Party
     
By:
/s/ A. Keith Wall
 
By:
/s/ A. Keith Wall
         
Name:
A. Keith Wall               .
 
Name:
A. Keith Wall               .
         
Its:
Chief Finance Manager
 
Its:
Chief Finance Manager

 
[Signature Page to Amendment No.1 to Second Forbearance Agreement]
 
 
 

--------------------------------------------------------------------------------

 


HOMETOWN LEASING COMPANY,
OCB LEASING COMPANY, LLC,
LLC, as Loan Party
 
as Loan Party
         
By:
/s/ A. Keith Wall
 
By:
/s/ A. Keith Wall
         
Name:
A. Keith Wall               .
 
Name:
A. Keith Wall               .
         
Its:
Chief Finance Manager
 
Its:
Chief Finance Manager
         
FIRE MOUNTAIN RESTAURANTS, LLC,
FIRE MOUNTAIN LEASING COMPANY,
as Loan Party
LLC, as Loan Party
         
By:
/s/ A. Keith Wall
 
By:
/s/ A. Keith Wall
         
Name:
A. Keith Wall               .
 
Name:
A. Keith Wall               .
         
Its:
Chief Finance Manager
 
Its:
Chief Finance Manager
   
FIRE MOUNTAIN MANAGEMENT
BIG R PROCUREMENT COMPANY,
GROUP, LLC, as Loan Party
LLC, as Loan Party
         
By:
/s/ A. Keith Wall
 
By:
/s/ A. Keith Wall
         
Name:
A. Keith Wall               .
 
Name:
A. Keith Wall               .
         
Its:
Chief Finance Manager
 
Its:
Chief Finance Manager
         
TAHOE JOE’S, INC.,
TAHOE JOE’S LEASING COMPANY,
as Loan Party
LLC, as Loan Party
         
By:
/s/ A. Keith Wall
 
By:
/s/ A. Keith Wall
         
Name:
A. Keith Wall
 
Name:
A. Keith Wall               .
         
Its:
EVP, Chief Financial Officer
 
Its:
Chief Finance Manager

 
[Signature Page to Amendment No.1 to Second Forbearance Agreement]
 
 
 

--------------------------------------------------------------------------------

 


WATERSHED CAPITAL PARTNERS,
L.P.,
as a Lender
 
By:
WS Partners, L.L.C., its General Partner
   
By:
/s/ Meridee A. Moore
 
   
Name:
Meridee A. Moore
 
   
Title:
Senior Managing Member
 
   
WATERSHED CAPITAL
INSTITUTIONAL PARTNERS, L.P.
as a Lender
   
By:
WS Partners, L.L.C., its General Partner
       
By:
/s/ Meridee A. Moore
 
   
Name:
Meridee A. Moore
 
   
Title:
Senior Managing Member
 
       
ANCHORAGE CROSSOVER CREDIT
FINANCE, LTD.
as a Lender
   
By:
/s/ Michael Aglialoro
 
   
Name:
Michael Aglialoro
 
   
Title:
Executive Vice President
 
       
KING’S CROSS ASSET FUNDING 27
SARL
as a Lender
   
By:
/s/ Beatriz Villate
 
   
Name:
Beatriz Villate
       
Title:
Authorized Signatory
 

 
KING’S CROSS ASSET FUNDING 27
SARL
as a Lender
   
By:
/s/ Jonathon Spitznagel
 
   
Name:
Jonathon Spitznagel
       
Title:
Authorized Signatory
 
     

[Signature Page to Amendment No.1 to Second Forbearance Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
 